                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

 BRENT FAUCETT, #B89535,                              )
                                                      )
                Plaintiff,                            )
                                                      )
 vs.                                                  )        Case No. 18−cv–01722−JPG
                                                      )
 PERRY COUNTY JAIL                                    )
 and MAJOR DOUG,                                      )
                                                      )
                Defendants.                           )

                                  ORDER DISMISSING CASE

GILBERT, District Judge:

       Plaintiff Brent Faucett filed this action pursuant to 42 U.S.C. § 1983 for unconstitutional

conditions of confinement at Perry County Jail. (Doc. 1). The Complaint did not survive screening

under 28 U.S.C. § 1915A and was dismissed without prejudice on October 15, 2018. (Doc. 6).

Plaintiff was granted leave to file a First Amended Complaint on or before November 12, 2018.

(Doc. 6, p. 3). However, he was warned that the action would be dismissed with prejudice and the

assessment of a “strike” under 28 U.S.C. § 1915(g), if he failed to file an amended complaint by

the deadline. Id.

       Plaintiff missed the deadline. More than a week has passed since it expired. He has not

requested an extension or filed an amended complaint. In fact, the Court has received no

communication from Plaintiff since he filed his Complaint on September 13, 2018.

       The Court will not allow this matter to linger indefinitely. Accordingly, this action shall

be dismissed with prejudice for failure to comply with a Court Order (Doc. 5) and/or prosecute his

claims. See FED. R. CIV. P. 41(b). The dismissal counts as one of Plaintiff’s three allotted “strikes”

within the meaning of 28 U.S.C. § 1915(g).



                                                  1
                                             Disposition

       IT IS HEREBY ORDERED that this action is DISMISSED with prejudice, based on

Plaintiff’s failure to comply with the Court Order to file a First Amended Complaint on or before

November 12, 2018 (Doc. 6) and Plaintiff’s failure to prosecute his claims. See FED. R. CIV. P.

41(b); Ladien v. Astrachan, 128 F.3d 1051 (7th Cir. 1997); Johnson v. Kamminga, 34 F.3d 466

(7th Cir. 1994). This dismissal counts as one of Plaintiff’s three allotted “strikes” within the

meaning of § 1915(g).

       Plaintiff is further ADVISED that his obligation to pay the filing fee for this action was

incurred at the time the action was filed. Therefore, the filing fee of $350.00 remains due and

payable. See 28 U.S.C. § 1915(b)(1); Lucien v. Jockisch, 133 F.3d 464, 467 (7th Cir. 1998).

       If Plaintiff wishes to appeal this Order, he must file a notice of appeal with this Court within

thirty days of the entry of judgment. FED. R. APP. 4(a)(1)(A). If Plaintiff does choose to appeal,

he will be liable for the $505.00 appellate filing fee irrespective of the outcome of the appeal. See

FED. R. APP. 3(e); 28 U.S.C. § 1915(e)(2); Ammons v. Gerlinger, 547 F.3d 724, 725-26 (7th Cir.

2008); Sloan v. Lesza, 181 F.3d 857, 858-59 (7th Cir. 1999); Lucien, 133 F.3d at 467. He must

list each of the issues he intends to appeal in the notice of appeal and his motion for leave to appeal

in forma pauperis. See FED. R. APP. P. 24(a)(1)(C). Moreover, if the appeal is found to be

nonmeritorious, Plaintiff may also incur another “strike.” A proper and timely motion filed

pursuant to Federal Rule of Civil Procedure 59(e) may toll the 30-day appeal deadline. FED. R.

APP. P. 4(a)(4). A Rule 59(e) motion must be filed no more than twenty-eight (28) days after the

entry of judgment, and this 28-day deadline cannot be extended.

       The Clerk’s Office is DIRECTED to close this case and enter judgment accordingly.

       IT IS SO ORDERED.



                                                  2
DATED: 11/19/2018


                        s/ J. PHIL GILBERT
                        U.S. District Judge




                    3
